439 F.2d 685
UNITED STATES of America, Appellee,v.Connie Lee FALLANG, Appellant.
No. 26486.
United States Court of Appeals, Ninth Circuit.
March 11, 1971.

Lawrence Ollason, Tucson, Ariz., for appellant.
Richard K. Burke, U. S. Atty., Stanley L. Patchell, Tucson, Ariz., for appellee.
Before HAMLEY, CARTER and TRASK, Circuit Judges.
PER CURIAM:


1
Connie Lee Fallang appeals from her conviction on a charge of importing marihuana into the United States in violation of 21 U.S.C. § 176a.


2
Approximately eighty pounds of marihuana were in a suitcase which was found in the locked trunk of a rented car for which defendant had paid the rental, and in which she rode as a passenger when it entered the United States at Nogales, Arizona.


3
On this appeal defendant argues that the Government did not prove two essential elements: that defendant knew of the marihuana in the suitcase, and intended to defraud the United States. However, our review of the record convinces us that the evidence was sufficient.


4
Affirmed.